MEMORANDUM **
Shannon K. Brown appeals the sentence and special condition of probation imposed after her guilty-plea conviction for theft by an insurance company employee in violation of 18 U.S.C. § 1033(b). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we remand.
We conclude that the district court did not abuse its discretion by imposing the requirement that Brown notify her current employer and any future employer of her conviction in this case, unless the supervising probation officer determines that she does not pose a risk to that employer. See United States v. Terrigno, 838 F.2d 371, 374-75 (9th Cir.1988).
However, we remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.